DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments to claims 11, 15, and 17 have been entered in the above-identified application. Claims 1-24 are pending of which claims 18-20 are withdrawn and claims 1-17 and 21-24 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of claim 11 is confusing given that the claim refers to structures as shown in Table 4 of the present specification. As set forth in MPEP 2173.05(s), claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for Applicant’s convenience.” It is advised that the reference to the structures in Table 4 is removed from the claim and the claim re-written to include the actual structure.
Appropriate correction is required. 
Allowable Subject Matter
4.	Claims 1-10, 12-17, and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claim 12 reictes a two part formulation for making a thermoset barrier film, comprising a first part comprising: a halogenated polyimide oligomer having anhydride end caps, in from 50 to 90 wt%; a cross-linker, in from 0.1 to 40 wt%, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from epoxy groups, di-aryl groups, or mixtures thereof; a coupling agent having at least one acrylate and at least one epoxy group, in from 0.1 to 20 wt%; an epoxy silane adhesion promoter, in from 0.1 to 3 wt%; and a second part comprising a polymerization initiator in from 1 to 20 wt%, based on a total of 100 wt%.
Independent claim 1 recites a thermoset barrier film comprising: a reaction product comprising a fluorinated polyimide oligomer having anhydride end caps, in from 50 to 90 wt%; a cross-linker, in from 1 to 40 wt%, comprising a polyhedral oligomeric  silsesquioxane having at least one pendant group selected from an epoxy group, a diaryl group, an acrylate group, or mixtures thereof; a tie agent having at least one of each of an acrylate group and an epoxy group, in from 0.1 to 20 wt%; an epoxy silane adhesion promoter, in from 0.1 to 3 wt%; and an initiator, in from 1 to 20 wt%, based on a total of 100 wt% of the thermoset barrier film.
The prior art fails to teach or render obvious a uncured or cured composition having the combination of a halogenated polyimide oligomer having anhydride end caps, in from 50 to 90 wt%, a cross-linker, in from 0.1 to 40 wt%, comprising a polyhedral oligomeric silsesquioxane having at least one pendant group selected from epoxy groups, di-aryl groups, or mixtures thereof; a coupling agent having at least one acrylate and at least one epoxy group, in from 0.1 to 20 wt%; and an epoxy silane adhesion promoter, in from 0.1 to 3 wt%. 

  TAKANO et al. discloses a gas barrier laminate film including an organic compound layer wherein the organic compound used to form the organic layer may be a fluorinated polyimide. A separate layer silicon-containing layer is also taught and may include polysilsesquioxane in combination with epoxy resin, photoreaction initiator, and a silane coupling agent.  
 	KAMO et al. disclose a laminated film which is capable of preventing quantum dots from being deteriorated due to moisture or oxygen and including a functional layer laminate having an optical functional layer and a gas barrier layer laminated on at least one main surface of the optical functional layer. Various organic compounds (resins/polymer compounds) can be used as a material for forming the organic layer of the gas barrier layer and specific examples include a fluorinated polyimide. The gas barrier layer may also comprise a compound having an epoxy group or an oxetanyl group.  

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787